Holcomb, J.,
concurring specially.
I concur in the foregoing opinion in so- far as it is held therein that the exercises which it is sought to have eliminated as conducted in the district school in which respondents are school officers violate the constitutional provision declaring that no sectarian instruction shall be allowed in the public schools. As to the views apparently entertained and held to in the opinion to the effect that the exercises complained of constitute thereby the schoolhouse a place of worship within the meaning and contrary to the section of the constitution wherein it is ordained “no person shall be compelled to attend, erect or support any place of worship against his consent,” I do not agree. In my judgment, such an interpretation is not justified by any sound rule of construction as to the meaning of the provisions quoted. Moore v. Monroe, 64 Ia., 367, 20 N. W. Rep., 475; Pfeiffer v. Board of Education, 118 Mich., 560, 42 L. R. A., 536, 77 N. W. Rep., 250. If the views therein expressed are sound, then it would seem that it is in the power of any taxpayer to prevent religious exercises in any of the penal, reformatory or eleemosynary institutions in the state, and to close the doors of the state capitol to the chaplains of both branches of the legislature. Provisions in substance, if not in the exact language of our constitution, relating to freedom of religious worship and exemption from involuntary support of any place of worship, are found in very many of the constitutions of the different states of the Union. With the exception of the case from Wisconsin cited in the opinion, I know of no authority holding to the view that exercises in the public schools or other secular institutions of the nature and character *875shown to have been engaged, in in the case at bar would constitute the place where held a place of worship within the meaning of the fundamental law. Says Judge Cooley, who as an author in this branch of jurisprudence ranks highest: “The American constitutions contain no provisions Avhich prohibit the authorities from such solemn recognition of a superintending Providence in public transactions and exercises as the general religious sentiment of mankind inspires, and as seems meet and proper in finite and dependent beings. Whatever may be the shades of religious belief, all must acknoAAdedge the fitness of recognizing in important human affairs the superintending care and control of the great Governor of the universe, and of acknoAvledging with thanksgiving His boundless favors, or bowing in contrition when visited with the penalties of His broken laAvs. No principle of constitutional laAv is violated when thanksgiving or fast days are appointed; Avhen chaplains are designated for the army and navy; Avhen legislative sessions are opened Avith prayer or the reading of the Scriptures, or when religious teaching is encouraged by the general exemption of the houses of religious Avorship from taxation for the support of state government.” Cooley, Constitutional Limitations [5th ed.], p. 582. Nor do I Avish to be understood as holding to the vieAV that it is not Avithin the discretionary poAver of the authorities of school districts to sanction, if deemed AAdse, under proper restrictions, the reading of the Bible or portions thereof, or readings therefrom, in the public schools. The Bible itself is not a sectarian book, and it is an erroneous conception to so regard it. . Altogether, aside from its theological aspects, the Bible has a historical and literary value surpassed by no secular Avritings. Its moral teachings and precepts are of the purest and highest, and appeal to the noblest impulses of mankind, as 'no other literary production ever has. Can anyone successfully contend in the light of the contemporaneous history of the times that the constitutional framers and the people who adopted that instrument intended to altogether exclude the Bible *876from, the schools? If such had been the intention, would not the members of the convention have expressed themselves in such language as could not be misunderstood? A constitutional provision concerning religions freedom should, it is said, be construed in relation to the state of the law and custom as they existed at the time of its adoption, and the courts can take judicial notice of customs and usages in regard to the use of the Bible in the public schools. Pfeiffer v. Board of Education, supra. The provision of the constitution on the subject of sectarian instruction in the public schools should be construed so as to give it the scope and effect intended by its framers and the people who adopted it. This is accomplished by firmly excluding therefrom all forms of instruction calen] ated to establish and confirm in the minds of the students those theological doctrines and beliefs which are peculiar' to some only of the different religious sects. Further than this we are not warranted in going.
The following opinion, overruling a motion for rehearing, was filed on January 21, 1903 :
1. natural Right of Conscience: State Constitution. The right of all persons to worship Almighty Cod according to the dictates of their own consciences is declared by the constitution of this state to be a natural and indefeasible .right.
2. Duty of Government to Teach Religion: Constitution: History. There is nothing- in the constitution or laws of this state, nor in the history of our people, upon which to ground a claim that it is the duty of government to teach religion.
3. The Whole Duty of the State. The whole duty of the state with respect to religion is “to protect every religious denomination in the peaceable enjoyment of its own mode of public worship.”
4. Compulsory Religious Attendance. Enforced attendance upon religious services is forbidden by the constitution, and pupils in a public school can not be required either to attend such services or to join in them.
5. Teacher: Authority: Request: Command. A teacher in a public school, being- vested during school hours with a general authority over his pupils, Ms requests are practically commands.
6. Objection of Parent. It is immaterial whether the objection of a parent to his children attending, and participating in, a religious service conducted by a teacher in the schoolroom during school hours, is reasonable or unreasonable. The right to be unreasonable in such matters is guaranteed by the constitution.
7. Use of Bible. The law does not forbid the use of the Bible in the public schools; it is not proscribed either by the constitution or the statutes; and the courts have no right to declare its use to be unlawful because it is possible or probable that those who are privileged to use it will misuse the privilege by attempting to propagate their own peculiar theological or ecclesiastical views and opinions.
8. Point Where Courts May Interfere. The point where the courts may rightfully interfere to prevent the use of the Bible in a public school, is where legitimate use has degenerated into abuse, — where a teacher employed to give secular instruction has violated the constitution by becoming a sectarian propagandist.
9. Bible-B.eading: Sectarian Instruction. Whether it is prudent or politic to permit Bible reading in the public schools is a question for the school authorities, but whether the practice of Bible reading has taken the form of sectarian instruction is a question for the courts to determine upon evidence. .
10. -: -: Presumption. It will not be presumed in any case that the law has been violated; every alleged violation must be established by competent proof.